DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 12/272021.  The objections to the drawings, specification and claims have been withdrawn. The 35 USC 112 rejections has been withdrawn. Claims 1-17 remain pending for consideration on the merits.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a vehicle bod, a first vehicle section for storing vehicle driving means, a first set of wheels connected to the vehicle body allowing movement of the remotely operated vehicle along a first direction within the storage system during use, a second set of wheels connected to the vehicle body allowing movement of the remotely operated vehicle along a second direction in the storage system during use, the second direction being perpendicular to the first direction, and a second vehicle section for receiving the storage bin from a stack of storage bins” and “a single vehicle lifting device at least indirectly connected to the vehicle body, the single lifting device is for lifting any of the storage bin and an insulated cover into the second section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Objections
Claims 7-8 are objected to because of the following informalities:  
Claim 7 recites “the first part of the thermal barrier extends from a floor, upon which the grid structure is arranged, to the top rails” which lacks antecedent basis and for examination purposes is interpreted to be -- the first part of the thermal barrier extends from the floor, upon which the grid structure is arranged, to the top rails --.
Claim 8 is rejected based on dependency from a rejected claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrixon (US 4599871) in view of Hognaland (US 20150307276).
Regarding claim 1, Fredrixon teaches a storage system (Fig. 1) comprising: a grid structure (Fig. 5) of storage cells (11), wherein each storage cell may be arranged to accommodate a vertical stack of storage bins (34, Figs. 1, 7) and having a top level (6, 7), the grid structure comprises a plurality of vertical aluminum columns (25) interconnected by top rails (24), the columns forming adjacent rows of storage cells (Figs. 1-2, 5); at least one remotely operated vehicle (27, Col. 4, lines 19-25) arranged to move on the top rails (Figs. 1 and 7), the grid structure comprises at least a first section (8) and a second section (9) which are separated from each other by a thermal barrier (4) arranged such that the first section may have a lower temperature (8 is a freezer, Col. 3, lines 55-62) than the second section (Col. 3, lines 55-62) but fails to explicitly teach at least one remotely operated vehicle receive a storage bin from a storage cell at the top level of the grid structure and wherein the thermal barrier extends from a floor, upon which the grid structure is arranged, to the top rails.
However, Hognaland teaches at least one remotely operated vehicle (1) receive a storage bin (2) from a storage cell (15) at the top level of the grid structure (Fig. 8, paragraph 0032) and wherein the thermal barrier extends from a floor (76), upon which the grid structure is arranged, to the top rails (13, Figs. 6-7) to provide a vehicle/robot with higher stability properties, higher maximum handling weights, a more effective use of available space during operation and a less time consuming lifting and transporting process of storage bins.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of Fredrixon to include at least one remotely operated vehicle receive a storage bin from a storage cell at the top level of the grid structure and wherein the thermal barrier extends from a floor, upon which the grid structure is arranged, to the top rails in view of the teachings of Hognaland to provide a vehicle/robot with higher stability 
Regarding claim 2, the combined teachings teach at least one remotely operated vehicle moves between the first and the second section on the top rails (Figs. 1-2 of Fredrixon).
Regarding claim 3, the combined teachings teach the at least one remotely operated vehicle moves the storage bin between a storage cell in the first section of the grid structure to a storage cell of the second section of the grid structure (Fredrixon is interpreted as being capable of moving container 11 between 8 and 9, Fig. 9, paragraph 0033 of Hognaland).
Regarding claim 4, the combined teachings teach the thermal barrier comprises at least a first part accommodated in a row of storage cells arranged between the first and second section (Fig. 2, 4 lays between 8 and 9 of Fredrixon).
Regarding claim 5, the combined teachings teach the first part of the thermal barrier comprises a wall comprising an insulating material (35, walls, resistant heat-insulating material, Col. 3, lines 40-43 of Fredrixon).
Regarding claim 7, the combined teachings teach the first part of the thermal barrier extends from the floor  (76 of Hognaland), upon which the grid structure is arranged, to the top rails (13, Figs. 6-7 of Hognaland)
Regarding claim 8, the combined teachings teach the row of storage cells accommodating the first part of the thermal barrier is adjacent to a row of storage cells in the first section and adjacent to a row of storage cells in the second section (Figs. 1-2 and 7 of Fredrixon).
Regarding claim 9, the combined teachings teach teaches the storage cells of the first section and the second section accommodates vertical stacks of storage bins (Figs. 1-2, and 7 of Fredrixon).
Regarding claim 10, the combined teachings teach wherein the first section is connected to a cooling unit (10 of Fredrixon).
Regarding claim 11, the combined teachings teach the second section is connected to a cooling unit (10 of Fredrixon).
Regarding claim 12, the combined teachings teach the first section is a freezer section and the second section is a cooling section (8 is a freezer, 9 is cold storage, Col. 3, lines 55-62 of Fredrixon).
Regarding claim 13, the combined teachings teach thermal insulation is provided between at least the first section of the grid structure and the remotely operated vehicle (4 and 35 of Fredrixon) and the first section of the grid structure has a temperature that is lower than the temperature of the remotely operated vehicle (8 is a freezer and would have a temperature lowers than 27, Col. 3, lines 55-62 of Fredrixon).
Regarding claim 14, the combined teachings teach the remotely operated vehicle comprises: a vehicle bod (4 of Hognaland), a first vehicle section (interior of 4 of Hognaland) for storing vehicle driving means, a first set of wheels (10 of Hognaland) connected to the vehicle body allowing movement of the remotely operated vehicle along a first direction (Fig. 9, paragraph 0033 of Hognaland) within the storage system during use, a second set of wheels (11 of Hognaland) connected to the vehicle body allowing movement of the remotely operated vehicle along a second direction (Fig. 9, paragraph 0033 of Hognaland) in the storage system during use, the second direction being perpendicular to the first direction (Fig. 9, paragraph 0033 of Hognaland), and a second vehicle section (7 of Hognaland) for receiving the storage bin from a stack of storage bins.  
Regarding claim 15, the combined teachings teach the remotely operated vehicle is arranged to move upon the top rails when the storage bin is in the second vehicle section (Fig. 9, paragraph 0033 of Hognaland).  
Regarding claim 16, the combined teachings teach the remotely operated vehicle has a single vehicle lifting device (9 of Hognaland) at least indirectly connected to the vehicle body, the single lifting device is for lifting any of the storage bin and an insulated cover into the second section (understood the lift device is capable of lifting he storage bin and an insulated cover into a different section).  
Regarding claim 17, the combined teachings teach a plurality of the remotely operated vehicle (Fig. 9, paragraph 0033 of Hognaland).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fredrixon in view Hognaland in further view of Stewart (US 3203199).
Regarding claim 6, the combined teachings teach the invention as described above but fails to teach the insulating material is polystyrene.
However, Stewart teaches the insulating material is polystyrene (62, Fig. 3, Col. 2, lines 53-54) to provide the freezer section can maintain temperatures below freezing while other parts of the refrigerator can maintain temperatures above freezing.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include the insulating material is polystyrene in view of the teachings of Stewart to provide the freezer section can maintain temperatures below freezing while other parts of the refrigerator can maintain temperatures above freezing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763